Citation Nr: 1546429	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-16 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for interproximal bone loss of the upper left molar area (claimed as gum disease).  

3.  Entitlement to a compensable initial disability rating for interproximal bone loss of the upper right molar area (claimed as gum disease).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 2003.  

These matters come before the Board of Veterans' Appeals (Board) from September 2006 and December 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's June 2008 and February 2014 VA Form 9 substantive appeals requested a hearing before the Board at a local RO (Travel Board hearing).  However, the Veteran submitted a May 2015 VA Form 9 and an August 2015 statement indicating that he no longer desired a hearing before the Board.  Therefore, the Board finds his previous hearing requests to be withdrawn.  38 C.F.R. § 20.704(e) (2015).  

The issue of entitlement to service connection for a dental condition, for purposes of receiving VA outpatient dental services and treatment, has been raised by the record in an October 2010 private treatment record, but such claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not manifest during active service and is not otherwise etiologically related to active service.  

2.  The Veteran has interproximal bone loss of the upper left molar area.  

3.  For the entire period on appeal, the Veteran's interproximal bone loss of the upper right molar area has been manifested by periodontal disease including pockets measuring no worse than 8-9 mm, which improved to approximately 3 mm with treatment, and a loss of bone of the maxilla less than 5 percent, without any of the following:  history of fracture, nonunion, or malunion of the maxilla; history of fracture, loss of bone, nonunion, or malunion of the mandible; loss of the hard palate; evidence of osteoradionecrosis or osteomyelitis of the maxilla or mandible; speech difficulty; limitation of motion including temporomandibular articulation; and functional impact upon the ability to work.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for interproximal bone loss of the upper left molar area (claimed as gum disease) have been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2015).  

3.  The criteria for a compensable initial disability rating for interproximal bone loss of the upper right molar area (claimed as gum disease) have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.150, DC 9915 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal by way of letters sent to the Veteran in January 2006 and February 2010.  The Veteran's claim of entitlement to a compensable initial disability rating for interproximal bone loss of the upper right molar area (claimed as gum disease) arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements have been obtained and associated with the claims file.  

The Veteran was provided with VA dental examinations in June 2010, November 2010, September 2011, and January 2015, and the resulting examination reports have been associated with the claims file.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for sleep apnea.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, service treatment records do not document that sleep apnea first manifested during active service or that it is otherwise etiologically related to active service.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his sleep apnea is associated with his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examination regarding the Veteran's sleep apnea is not warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.  

Service treatment records do not document any complaints, treatment, or diagnosis of obstructive sleep apnea.  Various physical examinations throughout the Veteran's period of active service likewise do not document any diagnosis of sleep apnea.  

Following active service, private treatment records from November 2005 document that the Veteran's wife complained of his snoring and occasional breathing problems during sleep, with morning headaches and daytime somnolence for many months.  The physician noted the need to rule out obstructive sleep apnea, and he referred the Veteran for a sleep study.  

Following a private sleep study in November 2005, the Veteran was diagnosed with severe obstructive sleep apnea.  The physician noted his history of snoring, witnessed apneas, daytime fatigue, morning headaches, and hypertension.  

Significantly, however, there is no competent evidence of a nexus relationship between the Veteran's diagnosed sleep apnea and his active service.  The Veteran and his spouse are competent to relate his observable symptoms, see Layno, 6 Vet. App. 465, but as laypersons, they are not competent to provide an etiological opinion linking his diagnosed sleep apnea to active service, as this requires specialized medical expertise.  See Jandreau, 492 F.3d 1372.  

Based upon the evidence of record, the Board finds that service connection is not warranted for the Veteran's diagnosed sleep apnea.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Interproximal Bone Loss, Upper Left Molar Area

Under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150 (2015).  A Veteran may be entitled to service connection for other dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381(a), 17.161 (2015).  

The Veteran's February 2010 statement and September 2010 supplemental claim specifically claim entitlement to compensation for interproximal bone loss of the upper left molar area, also claimed as gum disease.  To the extent that October 2010 private treatment records document a claim of entitlement to service connection for a dental condition, for purposes of receiving VA outpatient dental services and treatment, the Board has referred such claim to the AOJ.  38 C.F.R. § 19.9(b).  

The dental and oral conditions which may be service-connected for VA compensation purposes are enumerated within Diagnostic Codes (DCs) 9900-9916, and include loss of the maxilla.  See 38 C.F.R. § 4.150, DCs 9914-15.  Compensation is also available for loss of teeth, but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  See id., DC 9913, Note (2015).  

Service treatment records document ongoing dental treatment for gingivitis during the Veteran's active service.  

Following active service, upon VA examination in June 2010, the VA examiner diagnosed the Veteran with interproximal bone loss between teeth 3 and 4 in the upper right molar area, which was evidence of a periodontal issue since 1984.  

Private treatment records from October 2010 document the Veteran's generalized mild to moderate periodontal disease and isolated severe periodontal disease, with a noted plan for pocket reduction surgery on both the right and left upper molar areas.  

Likewise, a November 2010 VA examination note documents interproximal loss between teeth 3-4 in the upper right molar area, and 13-14 in the upper left molar area, which were red and swollen, with 8-9 mm pockets that bled easily upon probing.  The physician further noted that the Veteran's dental problem began while on active duty.  

Given the above, the Board finds that the preponderance of evidence weighs in favor of the Veteran's claim of entitlement to service connection for interproximal bone loss of the upper left molar area (claimed as gum disease).  He has demonstrated a current disability which had onset during active service and continued therefrom.  As such, resolving any reasonable doubt in favor of the Veteran, service connection is warranted, and the claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Increased Rating - Interproximal Bone Loss, Upper Right Molar Area

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the applicability of staged rating periods, but finds that such are not warranted.  

The Veteran's interproximal bone loss of the upper right molar area is current rated as noncompensable from February 8, 2010, under DC 9915, regarding a loss of half or less of the maxilla.  See 38 C.F.R. § 4.150, DC 9915.  Thereunder, a noncompensable disability rating is warranted for a loss of less than 25 percent of the maxilla, replaceable by prosthesis.  Id.  A 20 percent disability rating is warranted for a loss of less than 25 percent of the maxilla, not replaceable by prosthesis.  Id.  A 30 percent disability rating is warranted for a loss of 25 to 50 percent of the maxilla, replaceable by prosthesis.  Id.  A maximum 40 percent disability rating is warranted for a loss of 25 to 50 percent of the maxilla, not replaceable by prosthesis.  Id.  

Upon VA examination in June 2010, the examiner noted interproximal bone loss on the upper right molar area with a 6-7 mm pocket which could likely be eliminated with bone replacement therapy.  A subsequent November 2010 VA examination note documents interproximal bone loss on the upper right molar area with an 8-9 mm pocket that bled easily upon probing.  

Private treatment records from October 2010 document the Veteran's generalized mild to moderate periodontal disease and isolated severe periodontal disease, with a noted plan for pocket reduction surgery on both the right and left upper molar areas.  

In September 2011,the Veteran reported a space between teeth 3 and 4 resulting in food impaction, but without a history of trauma, hospitalization, neoplasm, difficulty chewing, swelling, pain, or drainage.  Upon physical examination, the examiner noted the Veteran was missing teeth 17 and 32 of the mandible, likely due to a periodontal problem, which did not affect the masticatory surface.  He noted the loss of bone of the maxilla due to extraction of teeth 17 and 32 was less than 5 percent.  There was no history of fracture, nonunion, or malunion of the maxilla; no history of fracture, loss of bone, nonunion, or malunion of the mandible; no loss of the hard palate; no evidence of osteoradionecrosis or osteomyelitis of the maxilla or mandible; no speech difficulty; and no limitation of motion including temporomandibular articulation.  The examiner noted that the Veteran's existing pocket between teeth 3 and 4 had reduced to approximately 3 mm with treatment, which is the normal biological width.  The examiner stated there was no loss of teeth due to loss of substance or body of the maxilla or mandible, no speech difficulty, or resulting effects on the Veteran's occupational functioning and daily activities.  

A January 2015 VA examination documented the Veteran's moderate periodontal disease with deep maxillary pockets.  No additional dental or oral conditions were noted, including anatomical loss or bony injury of the mandible (not due to edentulous atrophy or periodontal disease); anatomical loss or bony injury of the maxilla (not due to edentulous atrophy or periodontal disease); anatomical loss or bony injury leading to loss of any teeth (other than that due to the loss of the alveolar process as a result of periodontal disease); anatomical loss or injury to the mouth, lips, or tongue, including disfiguring scars; osteomyelitis, osteoradionecrosis, or bisphosphonate-related osteonecrosis of the jaw; or tumors or neoplasms.  Finally, the examiner noted that the Veteran's oral or dental condition did not have any functional impact upon his ability to work.  

Based upon the evidence as discussed above, the Board concludes that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for interproximal bone loss of the upper right molar area for the entire period on appeal.  In order to warrant an increased 20 percent disability rating under DC 9915, the evidence would have to show a loss of less than 25 percent of the maxilla, not replaceable by prosthesis.  See 38 C.F.R. § 4.150, DC 9915.  

As discussed above, there is no evidence that the Veteran's service-connected dental condition, interproximal bone loss of the upper right molar area, was manifested by a loss of less than 25 percent of the maxilla, and was not replaceable by prosthesis.  Upon VA examination in June 2010, the Veteran's interproximal bone loss on the upper right molar area measured 6-7 mm, and the examiner specifically noted the resulting pocket could likely be eliminated with bone replacement therapy.  Although in November 2010, the resulting pocket had increased to 8-9 mm, a subsequent September 2011 VA examination documented that the pocket had been reduced to approximately 3 mm, the normal biological width, with treatment.  Additionally, the examiner noted that the loss of bone of the maxilla due to extraction of the Veteran's teeth was less than 5 percent.  Finally, the most recent January 2015 VA examiner simply documented the Veteran's existing periodontal disease with deep maxillary pockets.  

The Veteran is competent to describe his observable symptoms, including a gap between his teeth with a resulting pocket and impacted food.  Layno, 6 Vet. App. at 470.  However, he is not competent provide detailed findings, including measurements regarding loss of maxilla, resulting from him service-connected dental condition.  See Jandreau, 492 F.3d at 1377.  Therefore, the Board affords the most probative weight to the objective findings contained within VA examination reports discussed above.  

The Board has also considered whether another potentially applicable diagnostic code would warrant an increased disability rating at any time during the period on appeal.  See Schafrath, 1 Vet. App. at 595.  As noted above, DCs 9900-16 address the rating criteria for dental and oral conditions.  See 38 C.F.R. § 4.150, DCs 9900-16.  However, the Board finds that the above diagnostic codes do not warrant a compensable initial disability rating for interproximal bone loss of the upper right molar area for any period on appeal.  As discussed above, none of the VA examinations of record document the existence of oral or dental conditions which would warrant a compensable rating under DCs 9900-16.  Therefore, consideration of DCs 9900-16 does not warrant an increased disability rating for any period on appeal.  

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for interproximal bone loss of the upper right molar area for any period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.  


IV.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted regarding the Veteran's interproximal bone loss of the upper right molar area.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular criteria are adequate to rate the Veteran's interproximal bone loss of the upper right molar area for the entire period on appeal.  In other words, the Veteran does not have any symptoms from his interproximal bone loss of the upper right molar area that are unusual or are different from those contemplated by the schedular rating criteria.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's interproximal bone loss of the upper right molar area for the entire period on appeal, and the Board is not required to remand the matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate that the Veteran's interproximal bone loss of the upper right molar area has rendered him unemployable, and VA examiners have not documented functional impact upon his ability to work as a result of such disability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for sleep apnea is denied.  

Service connection for interproximal bone loss of the upper left molar area (claimed as gum disease) is granted.  

A compensable initial disability rating for interproximal bone loss of the upper right molar area (claimed as gum disease) is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


